—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered March 21, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence, (see, People v Bleakley, 69 NY2d 490, 495). The totality of defendant’s behavior, both before and during the sale, provided ample evidence from which the jury could conclude that defendant was acting as a steerer *136in the drug sales operation. Concur — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.